Exhibit 10.1

AMENDMENT NO. 1

AMENDMENT NO. 1, dated as of June 24, 2015 (this “Amendment”), to the Credit
Agreement (as defined below), among TRIBUNE MEDIA COMPANY (f/k/a TRIBUNE
COMPANY), a Delaware corporation (“Borrower”), the Guarantors party hereto, each
Lender party hereto, and JPMORGAN CHASE BANK, N.A. (“JPM”), as Administrative
Agent (in such capacity, the “Administrative Agent”). Capitalized terms used and
not otherwise defined herein shall have the meanings assigned to them in the
Credit Agreement as amended by this Amendment.

WHEREAS, the Borrower, the lenders from time to time party thereto (the
“Lenders”), the Administrative Agent, and JPM, as collateral agent, swingline
lender and L/C Issuer, are parties to a Credit Agreement, dated as of
December 27, 2013 (the “Credit Agreement”);

WHEREAS, pursuant to Section 10.01 of the Credit Agreement, the Borrower and the
Lenders party hereto, constituting not less than the Required Lenders
(determined immediately prior to giving effect to this Amendment) agree to make
the amendments set forth in Section 1(a) below;

WHEREAS, Section 2.20 of the Credit Agreement permits amendments of the Credit
Agreement with consent of the Administrative Agent, Borrower and the Lenders
providing the relevant Specified Refinancing Debt to permit the refinancing of
all or any portion of outstanding Term Loans of any Tranche with a replacement
Tranche of term loans thereunder;

WHEREAS, pursuant to Section 2.20, the parties hereto agree to, immediately
following the effectiveness of the Section 1(a) Amendments (as defined below),
create a new Tranche of Term Loans, the Term B Loans, under the Credit Agreement
having identical terms with, having the same rights and obligations under the
Loan Documents as, and in the same aggregate principal amount as the Initial
Term Loans outstanding as of the date hereof after giving effect to any optional
repayments on such date with the proceeds of a notes offering by the Borrower,
except as such terms are amended hereby;

WHEREAS, each Term Lender that executes and delivers a consent to this Amendment
substantially in the form of Exhibit A hereto (a “Consent”) shall be deemed, on
the First Amendment Effective Date (as defined below), to have exchanged all (or
such lesser amount allocated to it by the Administrative Agent (with the consent
of the Borrower)) of its Initial Term Loans for Term B Loans, and such Lender
shall thereafter become a Term B Lender with respect to such Term B Loans;

WHEREAS, each Person that executes and delivers a joinder to this Amendment
substantially in the form of Exhibit B hereto (a “Joinder”) as an Additional
Term B Lender will make Term B Loans in the amount set forth on the signature
page of such person’s Joinder on the First Amendment Effective Date to Borrower,
the proceeds of which will be used by Borrower to, among other things, repay in
full the outstanding principal amount of Non-Exchanged Term Loans;



--------------------------------------------------------------------------------

WHEREAS, pursuant to Section 10.01(d), each Term Lender party hereto and each
party to a Joinder agreement (collectively representing 100% of the Term Lenders
after giving effect to the refinancing in full of the Initial Term Loans) agree
to, immediately following the effectiveness of the Section 1(b) Amendments and
the refinancing in full of the Initial Term Loans, make the Section 1(c)
Amendments;

NOW, THEREFORE, in consideration of the premises and covenants contained herein
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:

Section 1. Amendments to the Credit Agreement.

(a) Effective as of First Amendment Effective Date upon the occurrence of the
Section 1(a) Amendments Effective Time, the Credit Agreement is hereby amended
by amending and restating Section 2.20(b) thereof in its entirety as follows
(the “Section 1(a) Amendments”):

“(b) The Borrower shall make any request for Specified Refinancing Debt pursuant
to a written notice to the Administrative Agent specifying in reasonable detail
the proposed terms thereof. Following such notice, any proposed Specified
Refinancing Debt shall be requested, at the Borrower’s option, from any
combination of (i) existing Lenders in respect of the Facility and Loans being
refinanced and/or (ii) Eligible Assignees, as potential new lenders, who would
become Lenders in respect of such Specified Refinancing Debt pursuant to a
joinder agreement in form and substance reasonably satisfactory to the
Administrative Agent. At the time of sending such request to such Lenders or
potential lenders, the Borrower (in consultation with the Administrative Agent)
shall specify the time period within which each applicable Lender or potential
lender is requested to respond. Each applicable Lender or potential lender shall
notify the Administrative Agent within such time period whether or not it agrees
to participate in providing such Specified Refinancing Debt. Any Lender or
potential lender approached to provide all or a portion of any Specified
Refinancing Debt may elect or decline, in its sole discretion, to provide such
Specified Refinancing Debt. Any Lender or potential lender not responding within
such time period shall be deemed to have declined to participate in providing
such Specified Refinancing Debt. The Administrative Agent shall notify the
Borrower of the applicable Lenders’ or potential lenders’ responses to each
request made hereunder to become Lenders in respect of such Specified
Refinancing Debt pursuant to a joinder agreement to this Agreement in form and
substance reasonably satisfactory to the Administrative Agent.”



--------------------------------------------------------------------------------

(b) Effective as of the First Amendment Effective Date upon the occurrence of
the Section 1(b) Amendments Effective Time, the Credit Agreement (as amended by
the Section 1(a) Amendments) is hereby amended (the “Section 1(b) Amendments”)
to delete the stricken text (indicated textually in the same manner as the
following example: stricken text) and to add the double-underlined text
(indicated textually in the same manner as the following example:
double-underlined text) as set forth in the pages of the Credit Agreement
attached as Exhibit C hereto.

(c) Effective as of the First Amendment Effective Date upon the occurrence of
the Section 1(c) Amendments Effective Time, the Credit Agreement (as amended by
the Section 1(a) Amendment and the Section 1(b) Amendments) is hereby amended to
add the following clause (vii) at the end of Section 2.05(a):

“In connection with the optional prepayment of Term B Loans pursuant to
Section 2.05(a)(i) in an amount equal to $1,100.0 million to be made on the
First Amendment Effective Date (the “Specified Optional Prepayment”), any Term B
Lender may decline to accept all (but not less than all) of its share of the
Specified Optional Prepayment (any such Term B Lender, a “Declining Lender”;
each Term B Lender that is not a Declining Lender, a “Non-Declining Lender”) by
providing written notice thereof to the Administrative Agent on or prior to
First Amendment Effective Date (including notice included in its Consent to the
First Amendment). Any amount of the Specified Optional Prepayment that would
otherwise have been applied to prepay Term B Loans owing to Declining Lenders
(such amount, the “Declined Amount”) shall instead be applied by the
Administrative Agent to prepay each Non-Declining Lender’s remaining Term B
Loans (the “Remaining Term B Loans”) in an amount equal to such Non-Declining
Lender’s ratable share (determined without giving effect to the aggregate
principal balance of the Term B Loans of any Declining Lenders) of the Declined
Amount (up to the aggregate principal amount of such Non-Declining Lender’s
Remaining Term B Loans); provided that to the extent the Declined Amount exceeds
the aggregate principal amount of the Remaining Term B Loans of all
Non-Declining Lenders, the excess portion of the Declined Amount after giving
effect to the Remaining Term B Loans shall be applied to repay the Term B Loans
of the Declining Lenders on ratable basis.

Section 2. Representations and Warranties.

Each Loan Party represents and warrants to the Administrative Agent and each
Lender party hereto that:

(a) The representations and warranties of each Loan Party contained in Article V
of the Credit Agreement or any other Loan Document shall be true and correct in
all material respects on and as of the First Amendment Effective Date with the
same effect as though made on and as of such date, except to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they shall be true and correct



--------------------------------------------------------------------------------

in all material respects as of such earlier date, and except that for purposes
of this Section 2(a), the representations and warranties contained in
Section 5.05(a) of the Credit Agreement shall be deemed to refer to the most
recent financial statements furnished pursuant to Section 6.01(a) and (b) of the
Credit Agreement, respectively, prior to this Amendment.

(b) No Default shall exist or would result from this Amendment, the borrowing of
the Term B Loans and use of proceeds thereof.

Section 3. Conditions to Effectiveness.

(a) The Section 1(a) Amendments shall become effective on the date (the “First
Amendment Effective Date”) and at the time (the “Section 1(a) Amendments
Effective Time”) on and at which each of the following conditions is satisfied
or waived:

(i) The Administrative Agent shall have received all of the following, each of
which shall be originals or facsimiles or “.pdf” files unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party, if applicable, each dated as of the First Amendment Effective Date (or,
in the case of certificates of governmental officials, as of a recent date
before the First Amendment Effective Date):

(A) executed counterparts of this Amendment by (x) each Loan Party and (y) the
Administrative Agent; and

(B) Consents to this Amendment executed by the Required Lenders (determined
immediately prior to giving effect to this Amendment).

(b) The Section 1(b) Amendments shall become effective on the First Amendment
Effective Date at the time (the “Section 1(b) Amendments Effective Time”) at
which each of the following conditions is satisfied or waived:

(i) The Section 1(a) Amendments Effective Time shall have occurred;

(ii) The Administrative Agent shall have received all of the following, each of
which shall be originals or facsimiles or “.pdf” files unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party, if applicable, each dated as of the First Amendment Effective Date (or,
in the case of certificates of governmental officials, as of a recent date
before the First Amendment Effective Date):

(A) such customary certificates of resolutions or other action authorizing the
execution, delivery and performance of this Amendment, the borrowings and other
transactions hereunder by the Borrower and the Guarantors, as applicable,
incumbency certificates and/or other certificates of Responsible Officers of the
Loan Parties as the Administrative Agent may reasonably require evidencing the
identity, authority and capacity of each Responsible Officer thereof authorized
to act as a Responsible Officer in connection with this Amendment;



--------------------------------------------------------------------------------

(B) such documents and certifications (including Organization Documents and, if
applicable, good standing certificates) as the Administrative Agent may
reasonably require to evidence that the Borrower and each Guarantor is duly
organized or formed, and that each of them is validly existing and in good
standing, except, other than with respect to the Borrower, to the extent that
failure to be in good standing could not reasonably be expected to have a
Material Adverse Effect;

(C) an opinion of Debevoise & Plimpton LLP, counsel to the Loan Parties,
addressed to each Lender, in form and substance reasonably satisfactory to the
Administrative Agent; and

(D) opinions of local counsel for the Loan Parties listed on Exhibit D hereto,
in form and substance reasonably satisfactory to the Administrative Agent.

(iii) The Administrative Agent shall have received a certificate signed by a
Responsible Officer of Borrower certifying as to the satisfaction of the
conditions set forth in paragraphs (vi) and (vii) of this Section 3(b) and that
the Term B Loans meet the requirements and conditions to be Specified
Refinancing Term Loans;

(iv) The Administrative Agent shall have received Consents to this Amendment
from Term Lenders and Joinders executed by one or more Additional Term B Lenders
such that (i) the aggregate principal amount of the Exchanged Initial Term Loans
plus (ii) the aggregate principal amount of the Additional Term B Commitments
shall equal the aggregate principal amount of the outstanding Initial Term Loans
immediately prior to the effectiveness of this Amendment;

(v) [intentionally omitted];

(vi) No Default shall exist, or would result from this Amendment, the borrowing
of the Term B Loans and use of proceeds thereof.

(vii) The representations and warranties of each Loan Party contained in Article
V of the Credit Agreement and Section 2 of this Amendment or any other Loan
Document shall be true and correct in all material respects on and as of the
First Amendment Effective Date with the same effect as though made on and as of
such date, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects as of such earlier date, and except that for
purposes of this Section 3(b)(vii), the representations and warranties contained
in Section 5.05(a) of the Credit Agreement shall be deemed to refer to the most
recent financial statements furnished pursuant to Section 6.01(a) and (b) of the
Credit Agreement, respectively, prior to the First Amendment Effective Date; and



--------------------------------------------------------------------------------

(viii) The Administrative Agent shall have received a Committed Loan Notice not
later than 9:00 a.m. (New York City time) on the First Amendment Effective Date.

(c) The Section 1(c) Amendments shall become effective on the First Amendment
Effective Date at the time (the “Section 1(c) Amendments Effective Time”) at
which each of the following conditions is satisfied or waived:

(i) The Section 1(b) Amendments Effective Time shall have occurred; and

(ii) The Exchanged Term Loans of each applicable Term Lender shall have been
exchanged for Term B Loans and the Non-Exchanged Term Loans of each applicable
Term Lender shall have been prepaid in full.

The Administrative Agent shall notify Borrower and the Lenders of each of the
First Amendment Effective Date and the Section 1(c) Amendments Effective Time
and such notice shall be conclusive and binding.

Section 4. Fees. On the First Amendment Effective Date, the Borrower agrees to
pay all fees required to be paid and reasonable out-of-pocket expenses required
to be paid on the First Amendment Effective Date, to the extent invoiced in
reasonable detail at least three Business Days prior to the First Amendment
Effective Date (or such later date as the Borrower may reasonably agree).

Section 5. Expenses.

Borrower agrees to reimburse the Administrative Agent for its reasonable and
documented out-of-pocket expenses incurred by the Administrative Agent in
connection with this Amendment, including the reasonable fees, charges and
disbursements of Davis Polk & Wardwell LLP, counsel for the Administrative
Agent.

Section 6. Counterparts.

This Amendment may be executed in one or more counterparts (and by different
parties hereto in different counterparts), each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument. Delivery by telecopier or other electronic transmission of an
executed counterpart of a signature page to this Amendment shall be effective as
delivery of an original executed counterpart of this Amendment. The
Administrative Agent may also require that any such documents and signatures
delivered by telecopier or other electronic transmission be confirmed by a
manually-signed original thereof; provided that the failure to request or
deliver the same shall not limit the effectiveness of any document or signature
delivered by telecopier or other electronic transmission.



--------------------------------------------------------------------------------

Section 7. Governing Law and Waiver of Right to Trial by Jury.

THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW
OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO ITS PRINCIPLES OR RULES OF
CONFLICTS OF LAWS TO THE EXTENT SUCH PRINCIPLES OR RULES ARE NOT MANDATORILY
APPLICABLE BY STATUTE AND WOULD REQUIRE OR PERMIT THE APPLICATION OF THE LAWS OF
ANOTHER JURISDICTION.

EACH PARTY TO THIS AMENDMENT HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY
OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT
OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE
PARTIES HERETO OR ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT OR THE
TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY
HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO
THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION 7 WITH
ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE SIGNATORIES HERETO TO THE
WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

Section 8. Headings.

Section headings herein are included for convenience of reference only and shall
not affect the interpretation of this Amendment or any other Loan Document.

Section 9. Reaffirmation.

Each Loan Party hereby expressly acknowledges the terms of this Amendment and
reaffirms, as of the First Amendment Effective Date, (i) the covenants and
agreements contained in each Loan Document to which it is a party, including, in
each case, such covenants and agreements as in effect immediately after giving
effect to this Amendment and the transactions contemplated hereby and (ii) its
guarantee of the Obligations (including, without limitation, in respect of the
Term B Loans) under the Guarantees, as applicable, and its grant of Liens on the
Collateral to secure the Obligations (including, without limitation, in respect
of the Term B Loans) pursuant to the Security Documents.

Section 10. Effect of Amendment.

Except as expressly set forth herein, this Amendment shall not by implication or
otherwise limit, impair, constitute a waiver of or otherwise affect the rights
and remedies of the Lenders or the Agents under the Credit Agreement or any
other Loan Document, and shall not alter, modify, amend or in any way affect any
of the terms, conditions, obligations, covenants or agreements contained in the
Credit Agreement or any other provision of the Credit Agreement or any other
Loan Document, all of which are ratified and affirmed in all respects and shall
continue in full force and effect.

[signature pages follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

TRIBUNE MEDIA COMPANY By: /s/ Steven Berns Name: Steven Berns Title:

Executive Vice President and

Chief Financial Officer

 

[Signature Page to Amendment No. 1]



--------------------------------------------------------------------------------

GUARANTORS:

 

BASELINE ACQUISITIONS, LLC

BASELINE, LLC

CASTTV INC.

CHICAGOLAND TELEVISION NEWS, LLC

CLASSIFIED VENTURES HOLDCO, LLC

FOXCO ACQUISITION, LLC

FOXCO ACQUISITION FINANCE CORPORATION

FOXCO ACQUISITION SUB, LLC

GRACENOTE, INC.

KDAF, LLC

KIAH, LLC

KPLR, INC.

KRCW, LLC

KSTU, LLC

KSTU LICENSE, LLC

KSWB, LLC

KTLA, LLC

KTVI, LLC

KTVI LICENSE, LLC

KTXL, LLC

KWGN, LLC

LOCAL TV, LLC

LOCAL TV AIRCRAFT, INC.

LOCAL TV FINANCE, LLC

LOCAL TV FINANCE CORPORATION

LOCAL TV HOLDINGS, LLC

LOCAL TV NORFOLK REAL ESTATE, LLC

MAGIC T MUSIC PUBLISHING COMPANY, LLC

MEDIA BY NUMBERS, LLC

OAK BROOK PRODUCTIONS, LLC

RIVERWALK HOLDCO, LLC

RIVERWALK HOLDCO II, LLC

STUDIO SYSTEMS, LLC

TOWER DISTRIBUTION COMPANY, LLC

TOWERING T MUSIC PUBLISHING COMPANY, LLC

TRIBUNE (FN) CABLE VENTURES, LLC

TRIBUNE BROADCASTING COMPANY, LLC

 

[Signature Page to Amendment No. 1]



--------------------------------------------------------------------------------

TRIBUNE BROADCASTING COMPANY II, LLC

TRIBUNE BROADCASTING DENVER, LLC

TRIBUNE BROADCASTING DENVER LICENSE, LLC

TRIBUNE BROADCASTING FORT SMITH, LLC

TRIBUNE BROADCASTING FORT SMITH LICENSE, LLC

TRIBUNE BROADCASTING HARTFORD, LLC

TRIBUNE BROADCASTING INDIANAPOLIS, LLC

TRIBUNE BROADCASTING KANSAS CITY, INC.

TRIBUNE BROADCASTING NORFOLK, LLC

TRIBUNE BROADCASTING OKLAHOMA CITY, LLC

TRIBUNE BROADCASTING OKLAHOMA CITY LICENSE, LLC

TRIBUNE BROADCASTING SEATTLE, LLC

TRIBUNE DIGITAL VENTURES, LLC

TRIBUNE ENTERTAINMENT COMPANY, LLC

TRIBUNE INVESTMENTS, LLC

TRIBUNE MEDIA SERVICES, LLC

TRIBUNE NATIONAL MARKETING COMPANY, LLC

TRIBUNE TELEVISION NEW ORLEANS, INC.

WDAF LICENSE, INC.

WDAF TELEVISION, INC.

WDCW, LLC

WGHP, LLC

WGHP LICENSE, LLC

WGN CONTINENTAL BROADCASTING COMPANY, LLC

WHNT, LLC

WHNT LICENSE, LLC

WHO LICENSE, LLC

WHO TELEVISION, LLC

WITI LICENSE, LLC

WITI TELEVISION, LLC

 

[Signature Page to Amendment No. 1]



--------------------------------------------------------------------------------

WJW LICENSE, LLC

WJW TELEVISION, LLC

WNEP, LLC

WPHL, LLC

WPIX, LLC

WPMT, LLC

WQAD, LLC

WQAD LICENSE, LLC

WREG, LLC

WREG LICENSE, LLC

WSFL, LLC

WTVR, LLC

WTVR LICENSE, LLC

WXMI, LLC

TRIBUNE REAL ESTATE HOLDINGS, LLC

TRIBUNE REAL ESTATE HOLDINGS II, LLC

AL-HUNTSVILLE-200 HOLMES AVENUE, LLC

AR-FORT SMITH-318 NORTH 13TH STREET, LLC

AR-VAN BUREN-179 GLADEWOOD ROAD, LLC

CA-4655 FRUITRIDGE ROAD, LLC

CA-OLYMPIC PLANT, LLC

CA-ORANGE COUNTY PLANT, LLC

CA-LOS ANGELES TIMES SQUARE, LLC

CO-1006 LOOKOUT MOUNTAIN ROAD, LLC

CO-6160 SOUTH WABASH WAY, LLC

CO-CLEAR CREEK COUNTY-ARGENTINE PASS, LLC

CO-DENVER-100 EAST SPEER BOULEVARD, LLC

CO-GOLDEN-21214 CEDAR LAKE ROAD, LLC

CT-121 WAWARME AVENUE, LLC

CT-285 BROAD STREET, LLC

CT-WTIC, LLC

FL-633 NORTH ORANGE AVENUE, LLC

FL-DEERFIELD PLANT, LLC

FL-ORLANDO SENTINEL, LLC

IA-ALLEMAN POLK COUNTY, LLC

 

[Signature Page to Amendment No. 1]



--------------------------------------------------------------------------------

IA-DES MOINES-1801 GRAND AVENUE, LLC

IL-11201 FRANKLIN AVENUE, LLC

IL-16400 SOUTH 105TH COURT, LLC

IL-2501 WEST BRADLEY PLACE, LLC

IL-3249 NORTH KILPATRICK, LLC

IL-3722 VENTURA DRIVE, LLC

IL-720 ROHLWING ROAD, LLC

IL-FREEDOM CENTER, LLC

IL-HENRY COUNTY-RUSTIC HILL, LLC

IL-MOLINE-3003 PARK 16 STREET, LLC

IL-ORION-2880 NORTH 1100 AVENUE, LLC

IL-TRIBUNE TOWER, LLC

IN-2350 WESTLANE ROAD, LLC

IN-6910 NETWORK PLACE, LLC

IN-TRAFALGAR WTTV, LLC

IN-WINDFALL WTTV, LLC

MD-10 HAYS STREET, LLC

MD-10750 LITTLE PATUXENT PARKWAY, LLC

MD-3400 CARLINS PARK DRIVE, LLC

MD-NORTH CALVERT STREET, LLC

MD-SUN PARK, LLC

MI-3117 PLAZA DRIVE, LLC

MI-DAVIS ROAD, LLC

MO-KANSAS CITY-3020 SUMMIT STREET, LLC

MO-ST LOUIS-EMIL AVENUE, LLC

NC-HIGH POINT-2005 FRANCIS STREET, LLC

NC-SOFIA-4119 OLD COURTHOUSE ROAD, LLC

OH-CLEVELAND-5800 SOUTH MARGINAL ROAD, LLC

OH-PARMA-4501 WEST PLEASANT VALLEY ROAD, LLC

OK-OKLAHOMA CITY-EAST BRITTON ROAD, LLC

OR-10255 SW ARCTIC DRIVE, LLC

PA-2005 SOUTH QUEEN STREET, LLC

PA-5001 WYNNEFIELD AVENUE, LLC

PA-550 EAST ROCK ROAD, LLC

PA-LUZERNE COUNTY-PENOBSCOT MOUNTAIN, LLC

 

[Signature Page to Amendment No. 1]



--------------------------------------------------------------------------------

PA-MOOSIC-16 MONTAGE MOUNTAIN ROAD, LLC

PA-MORNING CALL, LLC

PA-RANSOM, LLC

PA-SOUTH ABINGTON-RT 11 AND MORGAN HWY, LLC

TN-MEMPHIS-803 CHANNEL 3 DRIVE, LLC

TX-7700 WESTPARK DRIVE, LLC

TX-8001 JOHN CARPENTER FREEWAY, LLC

UT-SALT LAKE CITY-AMELIA EARHART DRIVE, LLC

VA-216 IRONBOUND ROAD, LLC

VA-DAILY PRESS, LLC

VA-NORFOLK-720 BOUSH STREET, LLC

VA-PORTSMOUTH-1318 SPRATLEY STREET, LLC

VA-RICHMOND, LLC

VA-SUFFOLK-5277 NANSEMOND PARKWAY, LLC

WA-1813 WESTLAKE AVENUE, LLC

WI-BROWN DEER-9001 NORTH GREEN BAY ROAD, LLC

WI-MILWAUKEE-1100 EAST CAPITAL DRIVE, LLC

By: /s/ Edward Lazarus Name: Edward Lazarus Title: Secretary

 

[Signature Page to Amendment No. 1]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Administrative Agent By: /s/ John G. Kowalczuk
Name: John G. Kowalczuk Title: Executive Director

 

[Signature Page to Amendment No. 1]



--------------------------------------------------------------------------------

EXHIBIT A

CONSENT TO AMENDMENT NO. 1

CONSENT (this “Consent”) to Amendment No. 1 (the “Amendment”) to that certain
Credit Agreement, dated as of December 27, 2013 (the “Credit Agreement”), by and
among TRIBUNE MEDIA COMPANY (f/k/a TRIBUNE COMPANY), a Delaware corporation
(“Borrower”), each lender from time to time party thereto (collectively, the
“Lenders” and individually, a “Lender”), JPMORGAN CHASE BANK, N.A., as
Administrative Agent (in such capacity, the “Administrative Agent”), and
Collateral Agent (in such capacity, the “Collateral Agent”) for the Secured
Parties and the L/C Issuer. Unless otherwise defined herein, terms used herein
shall have the meanings given to them in the Amendment, including Exhibit C
thereto.

Existing Term Loan Lenders

 

  ¨ The undersigned Term Loan Lender hereby irrevocably and unconditionally
elects to decline to accept the Specified Optional Prepayment.

The undersigned Term Loan Lender hereby irrevocably and unconditionally approves
the Amendment and consents as follows (check ONE option):

Cashless Settlement Option

 

  ¨ to convert 100% of the outstanding principal amount of the Initial Term
Loans held by such (or such lesser amount allocated to such Lender by the Joint
Lead Arrangers (and consented to by the Borrower)) Lender into Term B Loans in a
like principal amount.

Post-Closing Settlement Option

 

  ¨ to have 100% of the outstanding principal amount of the Initial Term Loans
held by such Lender prepaid on the First Amendment Effective Date and purchase
by assignment a principal amount of Term B Loans committed to separately by the
undersigned (or such lesser amount allocated to such Lender by the Joint Lead
Arrangers (and consented to by the Borrower)).

Revolving Credit Lenders

 

  ¨ The undersigned Revolving Credit Lender hereby irrevocably and
unconditionally consents to the Amendment.

 

A-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Consent to be executed and
delivered by a duly authorized officer.

 

Date:                     , 2015   , as a Lender (type name of the legal entity)
By:   Name: Title: If a second signature is necessary: By:   Name: Title:

 

A-2



--------------------------------------------------------------------------------

EXHIBIT B

JOINDER AGREEMENT

JOINDER AGREEMENT, dated as of June 24, 2015 (this “Agreement”), by and among
[ADDITIONAL TERM B LENDER] (each, an “Additional Term B Lender” and,
collectively, the “Additional Term B Lenders”), Tribune Media Company (f/k/a
Tribune Company) (“Borrower”), and JPMorgan Chase Bank, N.A. (the
“Administrative Agent”).

RECITALS:

WHEREAS, reference is hereby made to the Credit Agreement, dated as of
December 27, 2013 and amended by Amendment No. 1 dated as of [            ],
2015 (“Amendment No. 1”) (as further amended, restated, extended, supplemented
or otherwise modified in writing from time to time, the “Credit Agreement”),
among Borrower, each lender from time to time party thereto and JPMorgan Chase
Bank, N.A., as Administrative Agent and Collateral Agent (capitalized terms used
but not defined herein having the meaning provided in the Credit Agreement);

WHEREAS, subject to the terms and conditions of the Credit Agreement, Borrower
may establish Additional Term B Commitments (the “Additional Term B
Commitments”) with existing Term Lenders and/or Additional Term B Lenders; and

WHEREAS, subject to the terms and conditions of the Credit Agreement, Additional
Term B Lenders shall become Lenders pursuant to one or more Joinders;

NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:

Each Additional Term B Lender hereby agrees to provide the Additional Term B
Commitment set forth on its signature page hereto pursuant to and in accordance
with Section 2.01(a)(ii) of the Credit Agreement. The Additional Term B
Commitments provided pursuant to this Agreement shall be subject to all of the
terms in the Credit Agreement and to the conditions set forth in the Credit
Agreement, and shall be entitled to all the benefits afforded by the Credit
Agreement and the other Loan Documents, and shall, without limiting the
foregoing, benefit equally and ratably from the Guarantees and security
interests created by the Security Documents. For the avoidance of doubt, each
Additional Term B Lender hereby consents to Amendment No. 1 (including, for the
avoidance of doubt, the Section 1(c)Amendments).

Each Additional Term B Lender, Borrower and the Administrative Agent acknowledge
and agree that the Additional Term B Commitments provided pursuant to this
Agreement shall constitute Term B Commitments for all purposes of the Credit
Agreement and the other applicable Loan Documents. Each Additional Term B Lender
hereby agrees to make a Term B Loan to Borrower in an amount equal to its
Additional Term B Commitment on the First Amendment Effective Date upon the
occurrence of the First Amendment Effective Date and the Section 1(b) Amendments
Effective Time in accordance with Section 2.01(a)(ii) of the Credit Agreement.

 

B-1



--------------------------------------------------------------------------------

Each Additional Term B Lender (i) confirms that it has received a copy of the
Credit Agreement and the other Loan Documents, together with copies of the
financial statements referred to therein and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Agreement; (ii) agrees that it will, independently
and without reliance upon the Administrative Agent or any other Additional Term
B Lender or any other Lender or Agent and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement;
(iii) appoints and authorizes the Administrative Agent to take such action as
agent on its behalf and to exercise such powers and discretion under the Credit
Agreement and the other Loan Documents as are delegated to the Administrative
Agent by the terms thereof, together with such powers and discretion as are
reasonably incidental thereto; and (iv) agrees that it will perform in
accordance with their terms all of the obligations which by the terms of the
Credit Agreement are required to be performed by it as a Lender.

Upon (i) the execution of a counterpart of this Agreement by each Additional
Term B Lender, the Administrative Agent and Borrower and (ii) the delivery to
the Administrative Agent of a fully executed counterpart (including by way of
telecopy or other electronic transmission) hereof, each of the undersigned
Additional Term B Lenders shall become Lenders under the Credit Agreement and
shall have the respective Additional Term B Commitment set forth on its
signature page hereto, effective as of the First Amendment Effective Date and
the Section 1(b) Amendments Effective Time.

For each Additional Term B Lender, delivered herewith to the Administrative
Agent are such forms, certificates or other evidence with respect to United
States federal income tax withholding matters as such Additional Term B Lender
may be required to deliver to the Administrative Agent pursuant to
Section 3.01(f)(ii) of the Credit Agreement.

This Agreement may not be amended, modified or waived except by an instrument or
instruments in writing signed and delivered on behalf of each of the parties
hereto.

This Agreement, the Credit Agreement and the other Loan Documents constitute the
entire agreement among the parties with respect to the subject matter hereof and
thereof and supersede all other prior agreements and understandings, both
written and verbal, among the parties or any of them with respect to the subject
matter hereof.

THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK.

Any term or provision of this Agreement which is invalid or unenforceable in any
jurisdiction shall, as to that jurisdiction, be ineffective to the extent of
such invalidity or unenforceability without rendering invalid or unenforceable
the remaining terms and provisions of this Agreement or affecting the validity
or enforceability of any of the terms or provisions of this Agreement in any
other jurisdiction. If any provision of this Agreement is so broad as to be
un-enforceable, the provision shall be interpreted to be only so broad as would
be enforceable.

 

B-2



--------------------------------------------------------------------------------

This Agreement may be executed in counterparts, each of which shall be deemed to
be an original, but all of which shall constitute one and the same agreement.

[signature pages follow]

 

B-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Agreement as of the date first written
above.

 

[NAME OF ADDITIONAL TERM B LENDER] By:   Name: Title: If a second signature is
necessary: By:   Name: Title: Additional Term B Commitments: $   TRIBUNE MEDIA
COMPANY By:   Name: Title:

 

B-4



--------------------------------------------------------------------------------

Accepted: JPMORGAN CHASE BANK, N.A., as Administrative Agent By:   Name: Title:

 

B-5



--------------------------------------------------------------------------------

EXHIBIT C

CREDIT AGREEMENT

[see attached]

 

C-1